Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
18, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00525-CV



     IN RE TRAMAINE CHARGOIS SINGLETON F/K/A TRAMAINE
                      CHARGOIS, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-15574

                    MEMORANDUM OPINION

      On June 17, 2013, relator Tramaine Chargois Singleton f/k/a Tramaine
Chargois filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. §22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Patricia J. Kerrigan, presiding judge of the 190th District
Court of Harris County, to vacate her order signed May 24, 2013.

      On May 13, 2013, the trial court held a show cause hearing for relator to
show cause why she should not be held in contempt of court or otherwise
sanctioned for failure to comply with the court’s January 16, 2013 order to respond
to written post-judgment discovery and to appear for her deposition.          At the
hearing the court found relator “failed and refused” to respond to post-judgment
discovery despite notice of the court’s order to compel her to respond. The court
found relator in violation of Texas Rule of Civil Procedure 215 and announced
sanctions in the amount of $4,816.20 to be paid to the real party’s attorney. The
court further ordered relator to appear for a continuation of the show cause hearing
on June 21, 2013, at which time the court “would determine whether or not
contempt orders should be entered against [relator].”

      On June 17, 2013, relator filed a petition for writ of mandamus in which she
argues the trial court’s order is void. Relator also filed a request for emergency
relief in which she requested a stay of all trial court proceedings including the
hearing set June 21, 2013.

      Relator argues the trial court’s order is void because it improperly required
relator to pay attorney’s fees or be held in contempt. Relator is correct in her
contention that she cannot be held in contempt for failure to pay attorney’s fees.
See Ex parte Dolenz, 893 S.W.2d 677, 680 (Tex. App.—Dallas 1994, orig.
proceeding). The order in question, however, is not an order to pay attorney’s fees,
                                          2
but an order to pay sanctions for violation of the court’s previous order to respond
to discovery. The order is an appropriate exercise of the court’s authority under
Texas Rule of Civil Procedure 215. See Ex parte Lee, 704 S.W.2d 15, 17 (Tex.
1986) (orig. proceeding). The trial court ordered relator to pay discovery sanctions
to the real party’s attorney. This court has held that where a party or her attorney
has been sanctioned for abuse of the discovery rules, and ordered to make
payment, such payment may be ordered made to the moving party or that party’s
attorney. Ex parte Conway, 843 S.W.2d 765, 767 (Tex. App.—Houston [14th
Dist.] 1992, orig. proceeding). Therefore, the trial court’s order is not void.

      Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus and also
deny relator’s related emergency motion to stay proceedings.



                                               PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.




                                           3